Title: To Thomas Jefferson from De Grasse, 19 January 1788
From: Grasse, Auguste de
To: Jefferson, Thomas



Monsieur
Paris ce 19 janvier 1788.

Je reçois au moment la Lettre dont vous M’avés honoré, et mon Empressement à y répondre doit vous prouver combien je suis flatté de ce qu’elle contient d’obligeante. Les Etats unis de L’amerique ont reconnu de la manière la plus noble les Services que mon Père a été assés heureux pour Leur rendre à york town. Quatre pièces de Canon qui lui ont été donné, et son association à L’ordre de Cincinnatus attesteront toujours qu’il a Le Bonheur de mériter L’estime des Etats. Je me suis fait un trophée de ces récompenses glorieuses. Les Cannons font aujourd’hui partie de mes armes et ma reconnoissance a dicté la Légende qui les unit. (libertas americana). Qu’il me Soit permis, Monsieur, de vous témoigner tout le désir que j’aurois de joindre à ces Preuves de satisfaction L’aigle de Cincinnatus. Dans l’origine il étoit convenu qu’elle passeroit au premier Enfant Mâle de celui auquel Le Congrè avoit cru devoir L’Envoyer. Je suis Persuadé que Le roy ne s’opposeroit pas à ce que j’Eusse cette marque flatteuse de services rendûs à L’amérique, si vous aviés La Bonté d’En faire la demande au nom des Etats. Il est bien consolant Pour moy, Monsieur, de Penser que la Mémoire de mon Père Leur est chère, comme vous avés La Bonté de M’En assurer. C’est ce qui me persuade qu’ils ne désaprouveront pas la démarche que je réclame de L’intérêt dont Vous L’avés honoré.
Je suis avec respect, Monsieur Votre tres humble Et tres obeissant serviteur,

Le Cte Auguste De Grasse

